 Case 2:21-cv-00084-DBH Document 1 Filed 03/29/21 Page 1 of 10                           PageID #: 1



                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE

U.S. Bank Trust, N.A., as Trustee for LSF10 CIVIL ACTION NO:
Master Participation Trust

                Plaintiff                           COMPLAINT

                         vs.                        RE: VACANT Property
                                                    4 Galina Lane, f/k/a 191 Dyer Road,
                                                    Lewiston, ME 04240

Gloria J. Nye n/k/a Gloria J. Rizeakos and          Mortgage:
Benjamin P. Campo, Jr., Esq., Special               February 27, 2006
Administrator of the Estate of Charles J.           Book 6686, Page 250
Nye, Jr. a/k/a Charles J. Nye


                Defendants


        NOW COMES the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master

Participation Trust, by and through its attorneys, Doonan, Graves & Longoria, LLC, and hereby

complains against the Defendants, Gloria J. Nye n/k/a Gloria J. Rizeakos and Benjamin P. Campo,

Jr., Esq., Special Administrator of the Estate of Charles J. Nye, Jr. a/k/a Charles J. Nye, as follows:

                                JURISDICTION AND VENUE

    1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

        because the Plaintiff and Defendants are citizens of different states and the matter in

        controversy exceeds the sum or value of seventy-five thousand and 00/100 ($75,000.00)

        dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of

        an appropriate pleading, may declare the rights and other legal relations of any interested

        party seeking such declaration, whether or not further relief is or could be sought under 28

        U.S.C. § 2201.
Case 2:21-cv-00084-DBH Document 1 Filed 03/29/21 Page 2 of 10                        PageID #: 2



 2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

    object of this litigation is a Note executed under seal currently owned and held by U.S. Bank

    Trust, N.A., as Trustee for LSF10 Master Participation Trust, in which the Defendant, Gloria

    J. Nye n/k/a Gloria J. Rizeakos, is the surviving obligor and the total amount owed under

    the terms of the Note is Three Hundred Eighty-Eight Thousand Three and 79/100

    ($388,003.79) Dollars, plus attorney fees and costs associated with the instant action; thus,

    the amount in controversy exceeds the jurisdictional threshold of seventy-five thousand

    ($75,000.00) dollars.

 3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial

    portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

    property is located in Maine.

                                          PARTIES

 4. U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust is a corporation with

    its principal place of business located at 425 Walnut St, Cincinnati, OH 45202.

 5. The Defendant, Benjamin P. Campo, Jr., Esq., Special Administrator of the Estate of

    Charles J. Nye, Jr. a/k/a Charles J. Nye, is a resident of Westbrook, County of Cumberland

    and State of Maine.

 6. The Defendant, Gloria J. Nye n/k/a Gloria J. Rizeakos, is a resident of Saco, County of

    York and State of Maine.
Case 2:21-cv-00084-DBH Document 1 Filed 03/29/21 Page 3 of 10                     PageID #: 3




                                           FACTS

 7. On May 1, 2001, by virtue of a Warranty Deed from Joseph Woodhead, Jr. and Mary Ellen

    Woodhead, which is recorded in the Androscoggin County Registry of Deeds in Book 4646,

    Page 200, the property situated at 4 Galina Lane, f/k/a 191 Dyer Road, City of Lewiston,

    County of Androscoggin, and State of Maine, was conveyed to Charles J. Nye and Gloria J.

    Nye, being more particularly described by the attached Exhibit A; the correct legal

    description for the mortgaged property is attached hereto as Exhibit B (a true and correct

    copy of the legal description is attached hereto and incorporated herein).

 8. On February 27, 2006, Charles J. Nye a/k/a Charles J. Nye, Jr. and Gloria J. Nye n/k/a

    Gloria J. Rizeakos, executed and delivered to Homeowners Assistance Corporation a certain

    Note under seal in the amount of $223,200.00. Gloria J. Nye n/k/a Gloria J. Rizeakos's

    personal liability is limited and/or extinguished by the Chapter 7 bankruptcy filed which

    resulted in a bankruptcy discharge. See Exhibit C (a true and correct copy of the Note is

    attached hereto and incorporated herein).

 9. To secure said Note, on February 27, 2006, Charles J. Nye a/k/a Charles J. Nye, Jr. and

    Gloria J. Nye n/k/a Gloria J. Rizeakos executed a Mortgage Deed in favor of Mortgage

    Electronic Registration Systems, Inc., as nominee for Homeowners Assistance Corporation,

    securing the property located at 4 Galina Lane, f/k/a 191 Dyer Road Lewiston, ME 04240

    which Mortgage Deed is recorded in the Androscoggin County Registry of Deeds in Book

    6686, Page 250. See Exhibit D (a true and correct copy of the Mortgage is attached hereto

    and incorporated herein).

 10. On June 30, 2010, the Defendants, Charles J. Nye a/k/a Charles J. Nye, Jr. and Gloria J. Nye

    n/k/a Gloria J. Rizeakos, executed a Loan Modification Agreement which increased the

    principal amount of the Note to $214,712.99 (herein after referred to as the “Loan
Case 2:21-cv-00084-DBH Document 1 Filed 03/29/21 Page 4 of 10                    PageID #: 4



    Modification”). See Exhibit E (a true and correct copy of the Loan Modification is attached

    hereto and incorporated herein)

 11. The Mortgage was then assigned to CitiMortgage, Inc., by virtue of an Assignment of

    Mortgage dated November 2, 2011 and recorded in the Androscoggin County Registry of

    Deeds in Book 8340, Page 219. See Exhibit F (a true and correct copy of the Assignment

    of Mortgage is attached hereto and incorporated herein).

 12. The Mortgage was then assigned to CitiMortgage, Inc. by virtue of an Assignment of

    Mortgage dated January 17, 2012 and recorded in the Androscoggin County Registry of

    Deeds in Book 8327, Page 286. See Exhibit G (a true and correct copy of the Assignment

    of Mortgage is attached hereto and incorporated herein).

 13. The Mortgage was then assigned to Federal National Mortgage Association by virtue of an

    Assignment of Mortgage dated March 16, 2015 and recorded in the Androscoggin County

    Registry of Deeds in Book 9103, Page 276. See Exhibit H (a true and correct copy of the

    Assignment of Mortgage is attached hereto and incorporated herein).

 14. The Mortgage was further assigned to CitiMortgage, Inc., by virtue of a Quitclaim

    Assignment dated October 20, 2015 and recorded in the Androscoggin County Registry of

    Deeds in Book 9258, Page 116. See Exhibit I (a true and correct copy of the Quitclaim

    Assignment is attached hereto and incorporated herein).

 15. The Mortgage was then assigned to Federal National Mortgage Association by virtue of an

    Assignment of Mortgage dated March 1, 2016 and recorded in the Androscoggin County

    Registry of Deeds in Book 9319, Page 283. See Exhibit J (a true and correct copy of the

    Assignment of Mortgage is attached hereto and incorporated herein).

 16. The Mortgage was then assigned to U.S. Bank Trust, N.A., as Trustee for LSF10 Master

    Participation Trust by virtue of an Assignment of Mortgage dated April 10, 2018 and
Case 2:21-cv-00084-DBH Document 1 Filed 03/29/21 Page 5 of 10                       PageID #: 5



    recorded in the Androscoggin County Registry of Deeds in Book 9824, Page 233. See

    Exhibit K (a true and correct copy of the Assignment of Mortgage is attached hereto and

    incorporated herein).

 17. Upon information and belief, on July 21, 2018, Charles J. Nye a/k/a Charles J. Nye, Jr.

    passed away.

 18. On December 1, 2020, the Defendants, Gloria J. Nye n/k/a Gloria J. Rizeakos and Benjamin

    P. Campo, Jr., Esq., Special Administrator of the Estate of Charles J. Nye, Jr. a/k/a Charles

    J. Nye, were sent a Notice of Mortgagor's Right to Cure, as evidenced by the Certified Mail

    Receipts (herein after referred to as the “Demand Letter”). See Exhibit L (a true and correct

    copy of the Demand Letter is attached hereto and incorporated herein).

 19. The Demand Letter informed the Defendants, Gloria J. Nye n/k/a Gloria J. Rizeakos and

    Benjamin P. Campo, Jr., Esq., Special Administrator of the Estate of Charles J. Nye, Jr.

    a/k/a Charles J. Nye, of the payment due date, the total amount necessary to cure the

    default, and the deadline by which the default must be cured, which was thirty-five (35) days

    from receipt of the Demand Letter. See Exhibit L.

 20. The Defendants, Gloria J. Nye n/k/a Gloria J. Rizeakos and Benjamin P. Campo, Jr., Esq.,

    Special Administrator of the Estate of Charles J. Nye, Jr. a/k/a Charles J. Nye, failed to cure

    the default prior to the expiration of the Demand Letter.

 21. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust, is the

    present holder of the Note pursuant to endorsement by the previous holder (if applicable),

    payment of value and physical possession of the Note in conformity with 11 M.R.S. § 3-

    1201, et seq., and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929).

 22. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust, is the

    lawful holder and owner of the Note and Mortgage.
Case 2:21-cv-00084-DBH Document 1 Filed 03/29/21 Page 6 of 10                         PageID #: 6



 23. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust, hereby

     certifies that all steps mandated by law to provide notice to the mortgagor pursuant to 14

     M.R.S.A. § 6111 and/or Note and Mortgage were strictly performed.

 24. The total debt owed under the Note and Mortgage as of March 19, 2021 is Three Hundred

     Eighty-Eight Thousand Three and 79/100 ($388,003.79) Dollars, which includes:

                     Description                                 Amount
     Principal Balance                                                       $207,502.99
     Interest                                                                 $82,655.71
     Escrow Advance                                                           $55,782.73
     Recoverable Balance                                                      $43,569.11
     Restricted Escrow                                                         $-1,506.75
     Grand Total                                                             $388,003.79


 25. Upon information and belief, the Defendants, Gloria J. Nye n/k/a Gloria J. Rizeakos and

     Benjamin P. Campo, Jr., Esq., Special Administrator of the Estate of Charles J. Nye, Jr.

     a/k/a Charles J. Nye, are not presently in possession of the subject property originally

     secured by the Mortgage.

                      COUNT I – FORECLOSURE AND SALE

 26. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust, repeats

     and re-alleges paragraphs 1 through 25 as if fully set forth herein.

 27. This is an action for foreclosure and sale respecting a real estate related Mortgage and title

     located at 4 Galina Lane, f/k/a 191 Dyer Road, Lewiston, County of Androscoggin, and

     State of Maine. See Exhibit B.

 28. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust, is the

     holder of the Note referenced in Paragraph 8 pursuant to endorsement by the previous

     holder (if applicable) and physical possession of the aforesaid Note in conformity with Title
Case 2:21-cv-00084-DBH Document 1 Filed 03/29/21 Page 7 of 10                        PageID #: 7



    11, section 3-1201, et seq. of the Maine Revised Statutes and Simansky v. Clark, 147 A. 205,

    128 Me. 280 (1929). As such, Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master

    Participation Trust, has the right to foreclosure and sale upon the subject property.

 29. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust, is the

    current owner and investor of the aforesaid Mortgage and Note.

 30. The Defendant, Gloria J. Nye n/k/a Gloria J. Rizeakos, is presently in default on said

    Mortgage and Note, having failed to make the monthly payment due May 1, 2011, and all

    subsequent payments, and, therefore, have breached the condition of the aforesaid Mortgage

    and Note.

 31. The total debt owed under the Note and Mortgage as of March 19, 2021 is Three Hundred

    Eighty-Eight Thousand Three and 79/100 ($388,003.79) Dollars, which includes:

                    Description                                 Amount
     Principal Balance                                                      $207,502.99
     Interest                                                                $82,655.71
     Escrow Advance                                                          $55,782.73
     Recoverable Balance                                                     $43,569.11
     Restricted Escrow                                                        $-1,506.75
     Grand Total                                                            $388,003.79


 32. The record established through the Androscoggin County Registry of Deeds indicates that

    there are no public utility easements recorded subsequent to the Mortgage and prior to the

    commencement of these proceedings affecting the mortgaged premises at issue herein.

 33. By virtue of the Defendants, Gloria J. Nye n/k/a Gloria J. Rizeakos and Benjamin P. Campo,

    Jr., Esq., Special Administrator of the Estate of Charles J. Nye, Jr. a/k/a Charles J. Nye 's

    breach of condition, the Plaintiff hereby demands a foreclosure and sale on said real estate,

    as affected by Defendant, Gloria J. Nye n/k/a Gloria J. Rizeakos's discharge in bankruptcy
 Case 2:21-cv-00084-DBH Document 1 Filed 03/29/21 Page 8 of 10                         PageID #: 8



       and, accordingly, this action does not seek any personal liability on the part of the

       Defendants, Gloria J. Nye n/k/a Gloria J. Rizeakos and Benjamin P. Campo, Jr., Esq., Special

       Administrator of the Estate of Charles J. Nye, Jr. a/k/a Charles J. Nye, but only seeks in rem

       judgment against the property.

   34. Notice in conformity with 14 M.R.S.A. § 6111 and/or Note and Mortgage was sent to the

       Defendants, Gloria J. Nye n/k/a Gloria J. Rizeakos and Benjamin P. Campo, Jr., Esq., Special

       Administrator of the Estate of Charles J. Nye, Jr. a/k/a Charles J. Nye, on December 1,

       2020, evidenced by the Certificate of Mailing. See Exhibit L.

   35. The Defendants, Gloria J. Nye n/k/a Gloria J. Rizeakos and Benjamin P. Campo, Jr., Esq.,

       Special Administrator of the Estate of Charles J. Nye, Jr. a/k/a Charles J. Nye, are not in the

       Military as evidenced by the attached Exhibit M.

            COUNT II – REFORMATION OF LEGAL DESCRIPTION

   36. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust, repeats

       and re-alleges paragraphs 1 through 35 as if fully set forth herein.

   37. It was the intent of the parties that the Mortgage, dated February 27, 2006, and recorded in

       the Androscoggin County Registry of Deeds in Book 6686, Page 250, which is the subject

       of this foreclosure action, contain the legal description as stated in the deed dated May 1,

       2001 in Book 4646, Page 200. A copy of the correct legal description is attached hereto as

       Exhibit B.

                                     PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation

Trust, prays this Honorable Court:

   a) Issue a judgment of foreclosure and sale in conformity with Title 14 § 6322, as affected by

       Defendant, Gloria J. Nye n/k/a Gloria J. Rizeakos's discharge in bankruptcy, and
Case 2:21-cv-00084-DBH Document 1 Filed 03/29/21 Page 9 of 10                       PageID #: 9



    accordingly, this action does not seek any personal liability on the part of the Defendants,

    but only seeks in rem judgment against the property;

 b) Grant possession to the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master

    Participation Trust, upon the expiration of the period of redemption;

 c) Find that the Defendants, Gloria J. Nye n/k/a Gloria J. Rizeakos and Benjamin P. Campo,

    Jr., Esq., Special Administrator of the Estate of Charles J. Nye, Jr. a/k/a Charles J. Nye, are

    in breach of the Note by failing to make payment due as of May 1, 2011, and all subsequent

    payments, however, as affected by Defendants, Gloria J. Nye n/k/a Gloria J. Rizeakos's

    discharge in bankruptcy, this action does not seek any personal liability on the part of the

    Defendants, Gloria J. Nye n/k/a Gloria J. Rizeakos and Benjamin P. Campo, Jr., Esq., Special

    Administrator of the Estate of Charles J. Nye, Jr. a/k/a Charles J. Nye, but only seeks in rem

    judgment against the property;

 d) Find that, Charles J. Nye a/k/a Charles J. Nye, Jr. and Gloria J. Nye n/k/a Gloria J. Rizeakos,

    entered into a contract for a sum certain in exchange for a security interest in the subject

    property;

 e) Find that it was the intent of the Charles J. Nye a/k/a Charles J. Nye, Jr. and Gloria J. Nye

    n/k/a Gloria J. Rizeakos, and the original lender, Homeowners Assistance Corporation, on

    February 27, 2006 to create a mortgage on the property commonly known as and numbered

    as 4 Galina Lane, f/k/a 191 Dyer Road, Lewiston, ME 04240;

 f) Impose the applicable time periods for redemption, etc., as reflected in 14 M.R.S.A. § 6322;

 g) Find that while the Defendants, Gloria J. Nye n/k/a Gloria J. Rizeakos and Benjamin P.

    Campo, Jr., Esq., Special Administrator of the Estate of Charles J. Nye, Jr. a/k/a Charles J.

    Nye, have no personal liability in this matter, a Judgment of Foreclosure and Sale in this
Case 2:21-cv-00084-DBH Document 1 Filed 03/29/21 Page 10 of 10                       PageID #: 10



      matter can be imposed in rem against the property commonly known as and numbered as 4

      Galina Lane, f/k/a 191 Dyer Road, Lewiston, ME 04240;

   h) Reform the legal description as found in the Mortgage to reflect the correct legal description

      as attached hereto as Exhibit B;

   i) For such other and further relief as this Honorable Court deems just and equitable.




                                                     Respectfully Submitted,
                                                     U.S. Bank Trust, N.A., as Trustee for LSF10
                                                     Master Participation Trust,
                                                     By its attorneys,

Dated: March 29, 2021
                                                     /s/John A. Doonan, Esq.
                                                     /s/Reneau J. Longoria, Esq.
                                                     John A. Doonan, Esq., Bar No. 3250
                                                     Reneau J. Longoria, Esq., Bar No. 5746
                                                     Attorneys for Plaintiff
                                                     Doonan, Graves & Longoria, LLC
                                                     100 Cummings Center, Suite 303C
                                                     Beverly, MA 01915
                                                     (978) 921-2670
                                                     JAD@dgandl.com
                                                     RJL@dgandl.com
